Title: Thomas Appleton to Thomas Jefferson, 26 December 1814
From: Appleton, Thomas
To: Jefferson, Thomas


          
Paris
26 December
1814.
          I believe, Sir, that
the last time I had the honor of addressing you, it was on the Subject of the
bust of
General Washington modell’d by
Cerracchi. I had, in vain, long sought this bust at
your Request, when finally I discover’d that
mr
Lee, Consul at
Bordeaux was the owner of it; at which place
Cerracchi
disembark’d from America, previous to his
fatal
journey to
Paris.—In compliance with my advice
mr
Lee has forwarded it to me in Italy, and I have Confided it with a
friend at Carrara.—All those Americans who have Seen it, and
among the number is our friend
mr
mazzei, universally pronounce it an incomparable likeness; and I have
had already copied various busts in marble by a Sculptor in that City and who
in this branch of the art, is perhaps little inferior to
Canova of
Rome.—Should the government, as I have been inform’d,
be desirous of a Statue or a bust, it Can be executed at
Carrara on very
moderate terms, & Superior in Stile to any other spot in
Europe.—As our
Commerce became totally anihilated in the
mediterranean, I
Came to this City a few months since to terminate Some Small unadjusted
Concerns, when the Consulate of this place became vacant by the dismissal of
mr Warden.—Mr Barnet now
officiates, but only provisionally, as he is Consul for
Havre, and will very shortly repair to his
consulate on the Re-opening of trade, a period, it seems, from the Conclusion
of peace, very near approaching.—I am, Sir, for various Reasons after having
fill’d the Consulate of
Leghorn for Seventeen years, now desirous to
obtain an exchange in that of the Consulate, and agency of
Paris, and to which end I have written to the
government, as likewise, has
mr
Crawford interested himself to obtain for me
this nomination.—I have particularisd “and agency,” for you are Sensible, Sir,
that the Consulate of this City, tho’ it is attended with considerable
occupation, it is unaccompanied with any pecuniary emoluments, unless the form
of agency is annex’d to it; it is for this reason, the government has Connected
them together, and Affix’d the Salary of 2000– Dollars—may I then request, Sir,
your generous mediation in my behalf, should it not be inconsistent with those
rules which govern you on Similar Applications.—
          I beg, Sir, you will Accept, the most unfeign’d
expressions of my unalterable respect—Th:
AppletonConsul for
U.S.ALeghorn.
        